Broyles, O. J.
1. The excerpt from the charge of the court, complained of in the motioxx for 'a new trial, was not error for any reasoxx assigned.
2. “The State, by proving the corpxxs delicti, the vemxe, and the recexxt possession of the stolen property, axxd its sale by the defendant, made a prima facie case. Whether the defendaxxt’s explanation of his possession of the property was consistent with his innoeexxce and satisfactox-y *621to the jury was a matter exclusively for them. In such a case, in the absence of error upon the trial, the Court of Appeals is without authority to interfere.” Gilliard v. State, 17 Ga. App. 364 (86 S. E. 939). Under this ruling and the facts of the instant case, the verdict now under review was authorized, and the court did not err in refusing to grant a new trial.
Decided July 15, 1930.
P. M. Anderson, for plaintiff in error.
J. T. Grice, solicitor-general, contra.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.